STONE, J.
When this case was before us at a former term, (34 Ala. 86,) it appeared from the bill of exceptions, - that the competency of the parties as witnesses was determinable by section 2779 of the Code. We then laid down a’rule to be observed in appeal cases, when the amount in controversy is ever twenty, and not exceeding fifty dollars. The -circuit court followed that rule on the second trial; and from its various rulings this appeal is prosecuted. The amount sued for did not originally exceed fifty dollars ; but when the last trial took place,-'March term, 1860, interest had swelled the amount to about sixty dollars. TJn der these circumstances, this case was taken out of' the operation of the rule laid down in 34 Ala. Rep. 86, and fit is now controlled by the principles declared in Jordan v. Owen, 27 Ala. 153. This being the case, it is manifest that the circuit court erred in two' -particulars; first, in allowing the plaintifis-to testify to -facts other than those specified in the written offer; and, second, in allowing them to prove faets that did not pertain to the establishment of the plaintiff^ demand. — West v. Brunn, 35 Ala. 265 5 English v. Wilson, 34 Ala. 201; Flash v. Ferri, 34 Ala. 186; Waring v. Henry, 30 Ala. 721; Pryor v. Harris, 30 Ala. 118.
The other points we' need not now consider, as they will -root probably arise again in-the form they now assume.
.. Reversed and remanded.